Citation Nr: 0728994	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a certification of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to August 
1950.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

In June 2007, the veteran and his daughter testified at a 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  The Board interprets the veteran's testimony that his 
right and left knee disabilities had worsened as informal 
claims for increased ratings for these conditions.  These 
claims are referred to the RO for appropriate action.

In June 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and adaptive equipment.  A 
certification of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment will be made where the veteran's service-
connected disabilities result in one of the following: (i) 
loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; or (iii) 
permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses.  For entitlement to assistance in the 
purchase of adaptive equipment only, the veteran must have, 
as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2006).

The veteran is service connected for traumatic arthritis of 
the right and left knees, rated as 30 percent disabling for 
each knee; limitation of flexion of the right knee, rated as 
10 percent disabling; limitation of extension of the right 
knee, rated as 10 percent disabling; and bilateral pes 
planus, rated as 10 percent disabling.  The record shows that 
he was examined by VA in July 2005, and it was noted that he 
required a wheelchair for mobility.  In an August 2006 VA 
outpatient medical record, the examiner noted that the 
veteran has chronic bilateral knee pain and gait instability 
due to this.  It was noted that he is unable to walk 
significant distances without pain and fall risk.  The 
examiner noted that while the veteran's congestive heart 
failure and chronic obstructive pulmonary disease with 
secondary marked bilateral edema contribute to this, they are 
not the primary issues affecting ambulation.  

When the veteran testified before the undersigned in June 
2007, he stated that his condition had worsened since the 
August 2006 evaluation.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  He also testified that he was scheduled for a VA 
examination in July 2007, and reported that he was not sure 
what the examination was specifically for.  

Accordingly, the case is REMANDED for the following action:

1.  All VA medical records dated from 
August 2006 to date should be requested 
and associated with the claims folder, 
including a report of a VA examination in 
July 2007, if conducted.  

2.  The veteran should be afforded a VA 
examination to ascertain the extent of 
impairment attributable to his service-
connected disabilities of the lower 
extremities, particularly with respect to 
locomotion and any possible loss of use 
of any extremity.  The specific reasons 
as to why the veteran is confined to a 
wheelchair should be reported.  The 
examiner should report whether the 
veteran has lost the use of his lower 
extremities so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  (The term 
"preclude locomotion" means a necessity 
for regular and constant use of braces, 
crutches, canes, or a wheelchair as a 
normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.)  

The examiner also should report whether 
the veteran retains effective function in 
either foot or whether the veteran would 
be equally well served by an amputation 
stump at the site of election below the 
knee with use of a suitable prosthetic 
appliance.  The determination must be 
made on the basis of the actual remaining 
function of the foot, that is, whether 
the acts such as balance and propulsion 
can be accomplished equally well by an 
amputation stump with prosthesis.  

The examiner should also indicate whether 
the veteran has any ankylosis of the 
knee, the extent of shortening of either 
lower extremity or whether he has 
complete paralysis of the external 
popliteal nerve (common peroneal) and 
footdrop, accompanied by characteristic 
organic changes.  Any indicated tests and 
studies should be performed.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination, and review of the folder 
should be confirmed by the examiner.

3.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

